IN THE SUPREME COURT OF THE STATE OF DELAWARE

BRIAN MICHAEL KUEHN,                    §
                                        §   No. 29, 2016
      Appellant Below-                  §
      Appellant,                        §
                                        §
      v.                                §   Court Below—Superior Court
                                        §   of the State of Delaware
ANDREW CODY COTTER and                  §
TRACY CAMPBELL,                         §   C.A. No. N14A-12-001
                                        §
      Appellees Below-                  §
      Appellees.                        §

                          Submitted: May 6, 2016
                          Decided:   June 29, 2016

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                  ORDER

      This 29th day of June 2016, the Court has considered carefully the

parties’ briefs and the record on appeal. It is clear that the judgment below

should be affirmed on the basis of, and for the reasons stated in, the Superior

Court=s well-reasoned opinion dated December 17, 2015. The Superior

Court did not err in dismissing the appeal against Tracy Campbell because

she was not a party to the Court of Common Pleas’ judgment. The Superior

Court also did not err in dismissing the appeal against Andrew Cody Cotter

as untimely.
     NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.

                              BY THE COURT:


                              /s/ Collins J. Seitz, Jr.
                                       Justice




                              2